1
2
3
4
5
6                     UNITED STATES DISTRICT COURT
7                   CENTRAL DISTRICT OF CALIFORNIA
8
9    JAMES RUTHERFORD, an         Case No.: 5:19-cv-00364-JAK-KK
     individual,
10
11   Plaintiff,                   ORDER RE JOINT STIPULATION TO
                                  DISMISS CASE WITH PREJUDICE
12   v.                           (DKT. 25)
13
     JOHNNY’S BURGERS MADISON, JS-6
14   INC., a California corporation;
15   CHEOL WOO LEE AND EUN
     SOON LEE, co-trustees of the
16   CHEOL WOO LEE AND EUN
17   SOON LEE REVOCABLE LIVING
     TRUST; and DOES 1-10, inclusive,
18
19                Defendants.

20
21
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (the “Plaintiff”) and Johnny’s
3    Burgers Madison and Cheol Woo Lee and Soon Lee (“Defendants”), the Court
4    finds good cause to GRANT the Joint Stipulation. Accordingly, Plaintiff’s
5    Complaint in the above-entitled action is dismissed in its entirety. Each party shall
6    bear his or its own costs and attorneys’ fees.
7          IT IS SO ORDERED.
8
9    Dated: November 20, 2019                __________________________________
                                             JOHN A. KRONSTADT
10
                                             UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
